CoNNon, J.
The judgment in this action rendered on 13 June, 1932, is valid and effective for all purposes as against the defendants, D. S. Hildebrand and his wife, O. S. Hildebrand. The land described in the tax-sale certificate owned by the plaintiff at the commencement of this action was listed for taxation for the year 1929 in the name of the defendant, D. S. Hildebrand. This defendant and his wife, O. S. Hildebrand, were made defendants in the action as required by statute. N. C. Code, 1931, sec. 8037. Summons was duly served on both defendants; they failed to file an answer to the complaint which was duly verified, and filed at the commencement of the action, within the time required by the summons; for this reason, the plaintiff was entitled to judgment by default against these defendants on the cause of action alleged in the complaint. N. C. Code, 1931, sec. 8037(a:1/2)- The defendants, D. S. Hildebrand and his wife, O. S. Hildebrand, by virtue of the judgment, are forever barred and foreclosed of all right, title, -interest or estate in or to the land described in the complaint. As against these defendants, Wiley B. Brown, the purchaser at the sale made pursuant to the judgment, is now the owner of the said land by virtue of the deed executed to him by the commissioner appointed by the court. He is the owner of the said land in fee simple, free from any and all claims of the defendants, D. S. Hildebrand and his wife, C. S. Hildebrand, or of any person claiming under them who has failed to file an answer to the complaint, within six months from the publication of the notice inquired by statute. N. C. Code, 1931, sec. 8037. Guy v. Harmon, 204 N. C., 226, 167 S. E., 796; Orange Co. v. Wilson, 202 N. C., 424, 163 S. E., 113.
The judgment, however, is not valid or effective for any purpose as against persons who had or claimed interests in the land described in the complaint at the date of the commencement of the action, and who, within six months after the publication of the notice to such persons as required by the statute, filed answers to the complaint.
*213The defendants, C. N. Walker, trustee, and the Wachovia Bank & Trust Company filed an answer to the complaint, within six months after the publication of the notice requiring them to appear, present, set up and defend their respective interests in the land described in the complaint. For this reason, the judgment is not valid or effective as against these answering defendants.
We find no error in the judgment. It is
Affirmed.